Citation Nr: 1334206	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right ankle posterior tibialis tendinopathy.

2.  Entitlement to an initial compensable evaluation for left ankle posterior tibialis tendinopathy.

(The claims of entitlement to increased ratings for bilateral pes planus will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for bilateral ankle posterior tibialis tendinopathy and assigned an initial noncompensable rating, effective September 20, 2011.  The Veteran perfected an appeal of the assigned rating.

The Board notes that the Veteran's service-connected disability is currently characterized as bilateral ankle posterior tibialis tendinopathy.  However, because the Board will be assigning separate ratings for the right and left ankles herein, the claims have been recharacterized as set forth above.

A review of the Veteran's virtual VA claims files reveals that they contain no evidence relevant to the Veteran's claim that is not already contained in the paper claims file.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO regarding his bilateral ankle disability only.  A transcript of the hearing is associated with the claims file.  A separate hearing was conducted in February 2013 before a different Veterans Law Judge concerning entitlement to increased ratings associated with bilateral pes planus.  There was no discussion of the bilateral ankle disability during that hearing.  As such, and as stated above, these issues will be addressed in two separate Board decisions.

In July 2013, the Veteran submitted a waiver of RO review of evidence he submitted to the Board during his hearing.


FINDINGS OF FACT

1.  Right ankle posterior tibialis tendinopathy is manifested by moderate limitation of the joint.

2.  Left ankle posterior tibialis tendinopathy is manifested by moderate limitation of the joint.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for right ankle posterior tibialis tendinopathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5024-5271 (2012).

2.  The criteria for a 10 percent evaluation for left ankle posterior tibialis tendinopathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5024-5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of entitlement to a higher rating for his bilateral ankle disorder arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Board notes that the Veteran in this case did not file a claim specific to his bilateral ankle disability.  Instead, the claim was raised by the record, pursuant to a September 2011 opinion submitted by a VA medical provider.  As such, the Veteran was not given VCAA notice specific to this disability prior to service connection being granted in April 2012.  Nor was he provided a specific notice letter in connection the issue of entitlement to an increased evaluation for the bilateral ankle disability.  

Nevertheless, the Board finds that this notice error does not affect the essential fairness of the adjudication.  The Veteran has been provided a statement of the case (SOC) that contained the pertinent laws and regulations, including the rating criteria listed under the applicable diagnostic codes.  As will be discussed further below, the Veteran also had the opportunity to testify at a hearing before the Board in July 2013 during which the issue on appeal was identified, the Veteran testified as to his symptomatology and the impact of his disability, and questions were asked to determine whether there was any outstanding evidence.  The allegations and submission of evidence in this case further demonstrate his knowledge of what evidence is required to substantiate his claim.  Thus, the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

The Board also notes that the Veteran does have a representative who has made arguments on the issue that is currently before the Board. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  The Veteran and his representative have not alleged any prejudice as a result of the notification error, nor has any been shown. See Shinseki v. Sanders 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006).  Thus, the Board finds that Veteran was not prejudiced by the notice error in this case. See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

It is also noted that remanding this case to the RO for a notice letter would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the Veteran is found to be clearly aware of what he needs to present in order to prevail in this claim, there is no reason to provide the appellant with additional notice regarding information he already knows.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available VA and private post-service medical evidence identified by the Veteran relative to the claims decided herein have been obtained.

The Veteran's written and oral statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In addition, the Veteran was afforded appropriate VA examinations in connection with his claim.  The Board finds that the examinations were adequate, in that they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds that the RO has complied with the Board's March 2013 remand, in that the Veteran was provided with a Board hearing in July 2013.  Therefore, the Board can proceed with this claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, questioning by his representative, and submission of evidence, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran's service-connected bilateral ankle disability is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271.

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5271 (limited motion of the ankle).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked.

A September 2011 VA record shows that the Veteran's pes planus resulted in increased tension on the medial muscle group (posterior tibial tendon) and increased contraction to the lateral muscle group (peroneal tendons) with possible tendonitis to the involved tendons.

A November 2011 private treatment record shows that the Veteran complained of pain to the inside aspect of the left foot at the level of the ankle joint region.  There was pain with palpation overlying the posterior tibial tendon at level just posterior and inferior to the medial malleolus along the medial aspect of the left foot.  There was pain with palpation that extended proximally along the peroneal tendons as they coursed posterior to the lateral malleolus distally to the cuboid of the left foot.  There was also mild swelling present medially, but no erythema.  X-rays revealed mild narrowing of the ankle joint mortise versus the contralateral side.  There was marked anterior break in the Cyma line, bilateral with depression of the medial arch.  The assessment was posterior tibial tendonitis and peroneal tendonitis of the left foot.

In a December 2011 written statement, the Veteran's supervisor indicated that he took off two days in July 2012 due to his left foot and ankle.

In March 2012, the Veteran underwent a VA examination during which posterior tibialis tendinopathy of both ankles was noted to have been diagnosed in 2010.  This resulted in bilateral ankle pain in the medial aspect.  Flare-ups caused him to be unable to stand and miss work.  The right and left ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right and left ankle dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  The Veteran performed three repetitions with identical range of motion results.  There was functional loss or impairment of the ankle, which included incoordination, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing on the right.  There was localized tenderness or pain on palpation of the joints and soft tissues of both ankles.  Strength and stability were normal.  There was no ankylosis.  The ankle disability impacted the Veteran's ability to work by causing difficulty with standing, walking, and running.

A March 2012 private treatment record shows that the Veteran complained of pain to the top, outside aspect of the right ankle and foot for one month.  It was exacerbated with increased walking and with certain positioning of the foot.  On examination, there was tenderness along the posterior tibial tendon proximal to insertion into the navicular.  Ankle joint dorsiflexion was normal and pain free.  The assessment was tibialis tendinitis and posterior tibial tendonitis.

April 2012 MRIs of the ankles revealed intact posterior tibialis tendon and spring ligament and findings suggestive of os trigonum posterior ankle impingement syndrome on the left and intact posterior tibialis tendon and spring ligaments and subchondral cystic change, joint space narrowing and marrow edema involving the subtalar joint that may be degenerative, secondary to altered weight-bearing mechanics, or remote trauma versus nonosseous coalition on the right.

A November 2012 VA outpatient record shows that the Veteran had tenderness on palpation of the Achilles insertion bilaterally, along with pain on palpation of posterior tibial tendon course of the right foot.  The assessment was early arthritic changes to subtalar joint right foot, os trigonum of the left foot, and posterior tibial tendonitis of the right foot.

In an undated written statement, the Veteran described swelling of his ankles at times.

In a July 2013 written statement, the Veteran's supervisor indicated that he has had to call in sick or use Family and Medical Leave due to his condition on several occasions.

In a July 2013 written statement, a coworker of the Veteran indicates that he limps when walking, which has gotten worse since they began to work together in August 2011.  He was in so much pain that it was difficult for him to get through the day on some days.  He had to leave early and take time off from work.

Work-related documents submitted in July 2013 indicate that the Veteran took leave from work for two full days and one partial day in January 2013, two full days and one partial day in February 2013, one partial day in March 2013, one partial day and one full day in May 2013, three full days and one partial day in June 2013, and one full day in July 2013.

In a July 2013 written statement, S.S., D.P.M. (initials used to protect privacy) indicated that he treated the Veteran for his ankles, which have caused continuous problems since September 2011.

In July 2013, Dr. S. completed a disability benefits questionnaire regarding the Veteran's enthesopathy of the ankle.  It was noted that he experienced foot discomfort, which has secondarily affected his ankle motion.  There was pain to the soft tissue structures of the ankle joint ligaments, and he reported flare-ups that affected the function of the ankle when he was active on his feet.  The Veteran had increased pain to the inside aspect of the foot and ankle, which impaired his range of motion due to discomfort.  Right ankle plantar flexion was to 55 degrees with pain beginning at 35 degrees, and right ankle dorsiflexion was to 15 degrees, with pain beginning at 15 degrees.  Left ankle plantar flexion was to 45 degrees or more with pain beginning at 35 degrees, and left ankle plantar dorsiflexion was to 15 degrees with pain beginning at 10 degrees.  The Veteran was able to perform three repetitions with right plantar flexion to 40 degrees and dorsiflexion was to 10 degrees.  Following repetitions, left ankle plantar flexion was to 40 degrees, and dorsiflexion to 10 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran did have functional loss of the ankles due to pain on movement.  There was localized tenderness on palpation of both joints and soft tissues.  His strength was normal, and laxity testing was negative, and there was no ankylosis.  There were also no other disorders or diagnoses.  The Veteran had pain to the inside and front of his ankle with weightbearing and activity.  He did not use an assistive device.  The ankle condition affected the Veteran's ability to work in that there was increased pain with weightbearing and activity.  As a police officer, he had to be able to move quickly at times, but he was impaired due to discomfort.

In a July 2013 written statement, the Veteran's wife indicated that the Veteran's pain was so bad that he was immobile at least once every other month.

In July 2013, the Veteran testified before the undersigned that his ankles affected his punctuality and attendance at work as a police officer.  He had severe flare-ups once a month or every other month when daily walking was painful.  He also described bruising and swelling.  He did not answer how many days of work he had missed specifically due to his ankles, but noted that it had increased recently.  He no longer worked side jobs due to his ankles and had been put on bike patrol for the same reason.  The Veteran's wife indicated that, at times, he could not walk on his ankles.  Instead, he laid down with his feet up, which lasted from one day to a week. When asked about instability, the Veteran described feeling pain in his ankles when he would step on a rock.  The Veteran indicated that, during flare-ups, he tried not to move his ankle at all.  He indicated that he immobilized himself.

Based on the evidence of record, the Board finds that separate, compensable ratings are warranted for the Veteran's service-connected right and left ankle disabilities.  Specifically, the Board finds that separate 10 percent ratings are warranted for each ankle under the criteria of Diagnostic Code 5271 for moderate limitation of motion.

The ankles were shown to be at their most limited on testing in the July 2013 disability benefits questionnaire submitted by the Veteran.  In that report, it was noted that the Veteran had right ankle plantar flexion to 55 degrees, right ankle dorsiflexion to 15 degrees, left ankle plantar flexion was to 45 degrees or more, and left ankle plantar dorsiflexion to 15 degrees.  Although he still had range of motion, the Veteran began experiencing pain at 35 degrees during right ankle plantar flexion, at 15 degrees during right ankle dorsiflexion, at 35 degrees during left ankle plantar flexion and at 10 degrees during left ankle plantar dorsiflexion. Notably, the examiner stated that there was no additional limitation in the range of motion following repetitive-use testing.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Thus, taking into account the provisions of 38 C.F.R. §§ 4.40  , 4.45, 4.59 and the holdings of DeLuca, supra, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that separate 10 percent evaluations are warranted for the Veteran's ankles under Diagnostic Code 5271.

There is no other medical evidence of record that suggests that dorsiflexion or plantar flexion of either ankle was found to be more limited than shown on the July 2013 examination report.  The Board finds that, because the Veteran retains a significant majority of normal motion of his ankles, only moderate limitation of motion is demonstrated.  38 C.F.R. §§ 4.40, 4.45.

The Veteran testified during his July 2013 hearing that, during flare-ups, he had little to no motion in either ankle.  While this certainly would qualify as marked limitation of motion of the ankle, corresponding to a 20 percent rating, he and his wife also testified that these flare-ups occurred once per month or once every other month.  While the Veteran's wife indicated that the flare-ups could last from one day to a week at which time the Veteran was completely immobile, the Veteran has submitted employment records showing that, during 2013, he took no more than one day off at a time.  Therefore, the Veteran's overall disability picture does not more nearly approximate the criteria needed for a 20 percent rating for either ankle under the criteria of Diagnostic Code 5271 because the Veteran retains at moderate motion of his ankles the vast majority of the time.  Therefore, the 10 percent ratings are appropriate.  38 C.F.R. § 4.7.

Hence, while the Veteran is certainly competent to provide testimony regarding his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board finds that his and his wife's testimony is credible, this evidence still does not show that a disability rating in excess of 10 percent for limitation of motion of either ankle is warranted.

Furthermore, none of the lay or medical evidence of record suggests that the Veteran has ankylosis of any portion of his ankle, malunion of the os calcis or astragalus, or astragalectomy.  Therefore, consideration under the other diagnostic codes related to the ankle is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  There are no other potentially applicable diagnostic criteria.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

In this case, there are no exceptional or unusual factors with regard to the Veteran's ankle disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Veteran has complained of pain and swelling, both of which are symptoms contemplated by the limitation of motion criteria used to rate his disabilities.  During his Board hearing, the Veteran alluded generally to symptoms that may be described as instability.  However, he never specifically stated that he experienced instability of either ankle.  Nevertheless, the July 2013 VA examiner found that no instability existed on examination.  In this case, the findings of a medical professional are more probative than the Veteran's vague assertions on the question of whether he has manifested instability of either ankle.  Therefore, the Board concludes that instability is not present.  The Veteran has not alleged any other symptomatology associated with his ankles.  Moreover, as noted above, the Veteran's foot symptoms will be addressed in a separate decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In summary, the evidence demonstrates that the Veteran is entitled to separate 10 percent evaluations for his right and left ankle disabilities.  The preponderance of the evidence demonstrates that the Veteran is not entitled to evaluations in excess of 10 percent for either ankle disability.  As the preponderance of the evidence is against entitlement to an evaluation in excess of separate 10 percent ratings, the benefit of the doubt doctrine is not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial 10 percent evaluation for right ankle posterior tibialis tendinopathy is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial 10 percent evaluation for left ankle posterior tibialis tendinopathy is granted, subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


